In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00069-CV



            CARLOS ARMENTA, Appellant

                           V.

                TDCJ, ET AL., Appellees



         On Appeal from the 202nd District Court
                  Bowie County, Texas
             Trial Court No. 08-C-1870-202




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION
            Carlos Armenta filed a notice of appeal from what he described in his notice as a

summary judgment signed May 23, 2013. The district clerk informed him that the clerk’s record

would be prepared and filed when arrangements were made for payment, as appellant is not

indigent. The record was due July 22, 2013. On August 26, we sent a letter to Armenta warning

him that, if he did not, within ten days, provide this Court with a response showing that he was

pursuing the appeal and making an effort to obtain the record, his appeal would be subject to

dismissal for want of prosecution. 1 We received a reply from Armenta September 5. He did not

indicate that he was making any effort to obtain or file the record. Based on his comments, we

conclude that he has decided not to pursue the appeal.

            We dismiss the appeal for want of prosecution.



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:               September 12, 2013
Date Decided:                 September 13, 2013




1
    See TEX. R. APP. P 42.3(b), (c).

                                                   2